DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on July 31, 2020. At this time, claims 1-20 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
                                                                    Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1, 12 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 16 of US patent number 11451397. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 11451397 and are anticipated by the claims 1, 10 and 16.  
 
This is a provisional obviousness double patenting rejection.   

                                                


                                                Claims Comparison Table

Application  Number
16/945,682

Patent Number
11451397
1. A method performed by one or more network nodes of a 5G network to dynamically manage encryption keys for multiple narrowband Internet of Things (NB-loT) devices supported by the 5G network, the method comprising: maintaining a database that stores a device profile for each of the multiple NB-loT devices, wherein each device profile indicates a capability or a communications service of an NB-loT device, and wherein each NB-loT device is classified into one of multiple priority levels based on the capability or the communications service of the NB-loT device; obtaining multiple encryption keys for the multiple NB-loT devices, wherein the multiple encryption keys are associated with different encryption strengths including two or more of: a high encryption strength key, a moderate encryption strength key, a low encryption strength key, or an ultra-low encryption strength key; allocating the multiple encryption keys to the multiple NB-loT devices, wherein a first encryption key of a first encryption strength is allocated for a first NB-loT device based on a first capability or a first communications service of the first NB-loT device: detecting a change in a condition of the 5G network or a change in the first capability or the first communications service of the first NB-loT device; and in response to the detected change, refreshing the first NB-loT device with a second encryption key of a second encryption strength different from the first encryption strength.
1. A method performed by one or more network nodes to configure a virtual integrated universal integrated circuit card (UICC) integrated in a narrowband Internet-of-Things (NB-IoT) device of a 5G network, the method comprising: maintaining a device profile that indicates a capability and a communications service of the NB-IoT device; determining one or more first authentication and encryption functions for the UICC, wherein the first authentication and encryption functions support the communications service based on the capability of the NB-IoT device and a condition of the 5G network; configuring the UICC to allocate the first authentication and encryption functions for the NB-IoT device; detecting a change in the condition of the 5G network, the capability of the NB-IoT device, or the communications service; in response to the detected change, determining one or more second authentication and encryption functions for the UICC, wherein the second authentication and encryption functions are determined to support the communications service based on the changed condition of the 5G network, the changed capability of the NB-IoT device, or the changed communications service of the NB-IoT device; and causing dynamic reconfiguration of the UICC to support the second authentication and encryption functions for the NB-IoT device, wherein the second authentication and encryption functions are set stronger than the first authentication and encryption functions when the detected change is a first change, and wherein the second authentication and encryption functions are set weaker than the first authentication and encryption functions when the detected change is a second change different from the first change. 
12. At least one non-transitory computer-readable storage medium storing a device profile for each of multiple narrowband Internet-of-Things (NB-loT) devices of a wireless network and instructions to be executed by at least one processor, wherein execution of the instructions cause one or more network nodes to: generate multiple encryption keys for the multiple NB-loT devices,  wherein the multiple encryption keys have different encryption strengths including: a high encryption strength key, a moderate encryption strength key, a low encryption strength key, and an ultra-low encryption strength key; distribute the multiple encryption keys in accordance with a normal distribution scheme to the multiple NB-loT devices based on a communications service of each NB-loT device; and enable authentication of the multiple NB-loT devices in accordance with key exchange procedures between the multiple NB-loT devices and the wireless network using the multiple encryption keys of different encryption strengths.

10. At least one non-transitory computer-readable storage medium storing a device profile that indicates a capability and a communications service of a narrowband Internet-of-Things (NB-IoT) device and storing instructions to be executed by at least one processor, wherein execution of the instructions cause one or more network nodes of a telecommunications network to: determine one or more first authentication and encryption functions for a virtual integrated universal integrated circuit card (UICC) that is integrated in the NB-IoT device; wherein the first authentication and encryption functions support a communications service based on a capability of the NB-IoT device and a state of a 5G network; configure the virtual UICC to allocate at least the first authentication and encryption functions of authentication and encryption for the NB-IoT device; detect a change in the 5G network, the capability of the NB-IoT device, or the communications service of the NB-IoT device; in response to the detected change, determine one or more second authentication and encryption functions of the virtual UICC, wherein the second authentication and encryption functions support the communications service based on the change to the 5G network, the capability of the NB-IoT device, or the communications service of the NB-IoT device; and dynamically reconfigure the virtual UICC to allocate the second authentication and encryption functions for the NB-IoT device, wherein the second authentication and encryption functions are set stronger than the first authentication and encryption functions when the detected change is a first change, and wherein the second authentication and encryption functions are set weaker than the first authentication and encryption functions when the detected change is a second change different from the first change. 
17. A network device of a telecommunications network, the network device comprising: a processor; and a memory coupled to the processor, wherein the memory stores instructions which, when executed by the processor, cause the network device to: maintain a database that stores a device profile for each of multiple NB-loT devices, wherein each device profile indicates a capability or a communications service of an NB-loT device, wherein each of the multiple NB-loT devices is classified into one of multiple threat levels based on the capability or the communications service of the NB-loT device indicated in the device profile, and wherein the multiple threat levels include high, medium, and low threat levels posed to the network by each of the multiple NB-loTs device; obtain multiple types of security features for the multiple NB-loT devices, wherein the multiple types of security features include multiple error- detecting codes, encryption algorithms, or encryption keys; and distribute one type of the multiple types of security features to the multiple NB-loT devices based on a threat level of each NB-loT device; detect a change in a condition of the telecommunications network; and in response to the detected change, refresh at least some of the multiple NB-loT devices to change the one type of multiple types of security features to another type of the multiple types of security features.
16. A network node of a telecommunications network, the network node comprising: a processor; and a memory coupled to the processor, wherein the memory stores a device profile that indicates a capability and a communications service of a narrowband Internet-of-Things (NB-IoT) device and stores instructions which, when executed by the processor, cause the network node to: determine one or more first authentication and encryption functions for a virtual integrated universal integrated circuit card (UICC) that is integrated in the NB-IoT device, wherein the first authentication and encryption functions support the communications service based on the capability of the NB-IoT device; configure the first authentication and encryption functions of the UICC for the NB-IoT device; detect a change in a condition of the telecommunications network; in response to the detected change, determine one or more second authentication and encryption functions of the UICC, wherein the second authentication and encryption functions are determined to support the communications service based on the changed condition of the telecommunications network and the capability of the NB-IoT device; and dynamically reconfigure the first authentication and encryption functions of the UICC for the second authentication and encryption functions, wherein the second authentication and encryption functions are set stronger than the first authentication and encryption functions when the detected change is a first change, and wherein the second authentication and encryption functions are set weaker than the first authentication and encryption functions when the detected change is a second change different from the first change.






Claims 1, 12 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 16 of US application number 16945637. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the application number 16945637 and are anticipated by the claims 1, 11 and 16. 

This is a non-provisional obviousness double patenting rejection since the conflicting claims have not in fact been patented.  
  
                                                   Claims Comparison Table
Application Number
16/945,682
Co-pending Application Number
16/945,637
1. A method performed by one or more network nodes of a 5G network to dynamically manage encryption keys for multiple narrowband Internet of Things (NB-loT) devices supported by the 5G network, the method comprising: maintaining a database that stores a device profile for each of the multiple NB-loT devices, wherein each device profile indicates a capability or a communications service of an NB-loT device, and wherein each NB-loT device is classified into one of multiple priority levels based on the capability or the communications service of the NB-loT device; obtaining multiple encryption keys for the multiple NB-loT devices, wherein the multiple encryption keys are associated with different encryption strengths including two or more of: a high encryption strength key, a moderate encryption strength key, a low encryption strength key, or an ultra-low encryption strength key; allocating the multiple encryption keys to the multiple NB-loT devices, wherein a first encryption key of a first encryption strength is allocated for a first NB-loT device based on a first capability or a first communications service of the first NB-loT device: detecting a change in a condition of the 5G network or a change in the first capability or the first communications service of the first NB-loT device; and in response to the detected change, refreshing the first NB-loT device with a second encryption key of a second encryption strength different from the first encryption strength.
                              1. A method performed by one or more network nodes for managing connectivity between multiple narrowband Internet-of-Things (NB-IoT) devices and a 5G network, the method comprising: maintaining a connectivity schedule that includes a device profile for each of multiple NB- IoT devices, wherein each device profile indicates a capability or a service of a respective NB- IoT device and includes a security profile of the respective NB-IoT device that is indicative of either a high, medium, or low threat to the network by the respective NB-IoT device, and wherein the connectivity schedule categorizes each of the multiple NB-IoT devices into one of multiple priority levels based on the capability or the service of the NB-IoT device and further based on the security profile of the NB-IoT device; causing the multiple NB-IoT devices to intermittently connect to or disconnect from the 5G network in accordance with the connectivity schedule, wherein each NB-IoT device intermittently connects to the 5G network with a respective encryption key of a first encryption strength that is allocated to the NB-IoT device based on the device profile of the NB-IoT device, wherein the multiple NB-IoT devices are caused to connect to the 5G network at different time patterns based on the multiple priority levels of the multiple NB-IoT devices, and wherein the different time patterns include a particular time pattern for a particular NB-IoT device; detecting a change in a condition of the 5G network based on network activity; and in response to the detected change in the condition of the 5G network, adjusting the connectivity schedule for the particular NB-IoT device to intermittently connect to or disconnect from the 5G network in accordance with a new time pattern different from the particular time pattern, wherein the new time pattern is based on a particular priority level to which the particular NB-IoT device is categorized, and wherein the particular NB-IoT device intermittently connects to the 5G network in accordance with the new time pattern with a new encryption key of a second encryption strength that is allocated to the NB-IoT device in response to the detected change in the condition of the 5G network.
 

12. At least one non-transitory computer-readable storage medium storing a device profile for each of multiple narrowband Internet-of-Things (NB-loT) devices of a wireless network and instructions to be executed by at least one processor, wherein execution of the instructions cause one or more network nodes to: generate multiple encryption keys for the multiple NB-loT devices,  wherein the multiple encryption keys have different encryption strengths including: a high encryption strength key, a moderate encryption strength key, a low encryption strength key, and an ultra-low encryption strength key; distribute the multiple encryption keys in accordance with a normal distribution scheme to the multiple NB-loT devices based on a communications service of each NB-loT device; and enable authentication of the multiple NB-loT devices in accordance with key exchange procedures between the multiple NB-loT devices and the wireless network using the multiple encryption keys of different encryption strengths.
 
11. (Currently Amended) At least one non-transitory computer-readable storage medium storing connectivity data for a narrowband Internet-of-Things (NB-IoT) device of a wireless network and storing instructions to be executed by at least one processor, wherein execution of the instructions cause the NB-IoT device of a wireless network to: associate the  NB-IoT device with a priority level of a hierarchy of priority levels; cause the NB-IoT device to intermittently connect to the wireless network in accordance with a connectivity schedule, wherein the NB-IoT device is caused to intermittently connect to the wireless network at unique times among multiple NB-IoT devices of the wireless network in accordance with the priority level, wherein the connectivity schedule is based on a security profile of the NB-IoT device that is indicative of either a high, medium, or low threat to the wireless network by the NB-IoT device, and wherein the NB-IoT device intermittently connects to the wireless network with a first encryption key of a first encryption strength that is allocated to the NB- IoT device based on the security profile of the NB-IoT device; and dynamically adjust the connectivity schedule based on a current condition of the wireless network, wherein the NB-IoT device is caused to intermittently connect to the wireless network in accordance with the adjusted connectivity schedule, and wherein the NB-IoT device is allocated with a second encryption key of a second encryption strength based on the current condition of the wireless network.

17. A network device of a telecommunications network, the network device comprising: a processor; and a memory coupled to the processor, wherein the memory stores instructions which, when executed by the processor, cause the network device to: maintain a database that stores a device profile for each of multiple NB-loT devices, wherein each device profile indicates a capability or a communications service of an NB-loT device, wherein each of the multiple NB-loT devices is classified into one of multiple threat levels based on the capability or the communications service of the NB-loT device indicated in the device profile, and wherein the multiple threat levels include high, medium, and low threat levels posed to the network by each of the multiple NB-loTs device; obtain multiple types of security features for the multiple NB-loT devices, wherein the multiple types of security features include multiple error- detecting codes, encryption algorithms, or encryption keys; and distribute one type of the multiple types of security features to the multiple NB-loT devices based on a threat level of each NB-loT device; detect a change in a condition of the telecommunications network; and in response to the detected change, refresh at least some of the multiple NB-loT devices to change the one type of multiple types of security features to another type of the multiple types of security features.
16. A system of a wireless telecommunications network, the system comprising: a policy control function (PCF) node configured to: store multiple network access policies that define  a connectivity schedule for multiple narrowband Internet-of-Things (NB-IoT) devices, wherein the connectivity schedule includes intermittent time patterns during which the multiple NB-IoT devices are connected to the wireless telecommunications network, and wherein the intermittent time patterns of the connectivity schedule are based on a risk level that is associated with each of the multiple NB-IoT devices  telecommunications  and a unified data management (UDM) node configured to: enable the multiple NB-IoT devices to intermittently connect to or disconnect from the wireless telecommunications network in accordance with the multiple network access policies;  receive an indication of a change of a condition of the wireless telecommunications network based on network activity; and cause the PCF node to adjust the multiple network access policies  based on the change of the condition of the wireless telecommunications network 
 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: As to claim1 and similarly recited in claims 12 and 17; Shreevastav, IDS  submitted, US pat.No 20200221442 discloses maintaining a database that stores a device profile for each of the multiple NB-loT devices, wherein each device profile indicates a capability or a communications service of an NB-loT device, and wherein each NB-loT device is classified into one of multiple priority levels based on the capability or the communications service of the NB-loT device;
The prior art does not disclose obtaining multiple encryption keys for the multiple NB-loT devices, wherein the multiple encryption keys are associated with different encryption strengths including two or more of: a high encryption strength key, a moderate encryption strength key, a low encryption strength key, or an ultra-low encryption strength key; allocating the multiple encryption keys to the multiple NB-loT devices, wherein a first encryption key of a first encryption strength is allocated for a first NB-loT device based on a first capability or a first communications service of the first NB-loT device: detecting a change in a condition of the 5G network or a change in the first capability or the first communications service of the first NB-loT device; and in response to the detected change, refreshing the first NB-loT device with a second encryption key of a second encryption strength different from the first encryption strength.
                                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carames, US 11166153.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 10/5/2022
/JOSNEL JEUDY/             Primary Examiner, Art Unit 2438